Citation Nr: 0114536	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  98-17 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

During a hearing on appeal, held in March 2001 at the RO, 
before the undersigned Member of the Board of Veterans' 
Appeals (Board), the veteran submitted additional documentary 
evidence in support of his claim.  The evidence was 
accompanied by a waiver of RO review.  Therefore, the Board 
will proceed to consider the appeal, based upon the entire 
record, without delay.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Between December 28, 1995, and November 6, 1996, the 
evidence of record reflects that the veteran's PTSD resulted 
in severe social and industrial impairment.  

3.  Between November 7, 1996, and March 31, 1998, the 
evidence of record reflects that the veteran's PTSD was 
manifested by occupational and social impairment, with 
deficiencies in most areas, and the inability to establish 
and maintain effective relationships.

4.  As of April 1, 1998, the evidence of record reflects that 
the veteran's PTSD was manifested by total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 70 percent is not 
warranted for PTSD between December 28, 1995, and November 6, 
1996.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  A disability rating in excess of 70 percent is not 
warranted between November 7, 1996, and February 28, 1998.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).

3.  A 100 percent disability rating for PTSD is warranted, as 
of March 1, 1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was granted in October 1998 and a 
50 percent disability rating was assigned at that time, 
effective in December 1995.  The veteran filed a prompt 
disagreement as to the rating assigned in November 1998.  In 
October 1999, the RO increased the rating to 70 percent, 
based in part upon testimony provided by the veteran during a 
personal hearing held at the RO.  As this grant does not 
represent a complete grant of the benefits sought on appeal, 
the Board will consider whether a schedular rating in excess 
of 70 percent is warranted.  AB v. Brown, 6 Vet. App. 35 
(1993).

The veteran contends that PTSD results in greater social and 
industrial impairment than is reflected by the currently-
assigned 70 percent disability rating.  In particular, he 
asserts that his disability is so severe that it is 
impossible for him to work with or for people, and impossible 
for him to participate in social activities.  He thus 
requests that a 100 percent schedular rating be assigned. 

Generally, the veteran's medical records reflect that he 
struggled with alcohol problems and depression following his 
return from Vietnam and his discharge from service, but was 
able to obtain a college education and function in the 
workplace for many years.  He experienced a turning point in 
his life when he attended a traveling exhibition about the 
Vietnam Memorial Wall.  Shortly after that experience, a 
diagnosis of PTSD was reached by his physicians and he began 
pharmacological and counseling treatment.  Review of the 
claims file reveals that he was able to continue working in 
his job, which involved writing grant proposals, until 1998, 
when his counselor determined that he could not work anymore.  
He has been receiving Social Security Disability benefits and 
has remained unemployed since that time.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for PTSD following the 
initial award of service connection for PTSD, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, evidence reflecting the 
veteran's condition between December 1995 and the present 
must be evaluated.

Because the veteran's initial claim for a higher disability 
rating was received in November 1998 in the form of a 
disagreement with the original rating assigned, VA 
regulations codified in 38 C.F.R. § 4.130, (61 Fed. Reg. 
52695 (1996)) regarding the evaluation of neuropsychiatric 
disabilities which became effective November 7, 1996, are 
applicable to his claim for entitlement to an increased 
rating for PTSD.  However, the prior version of the 
regulation must be applied to rate the veteran's disability 
for any time prior to the effective date of the newer 
regulations.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (April 
10, 2000).  Thus, for the period of time from December 1995 
and November 7, 1996, the older criteria for rating 
psychiatric disabilities must be applied.

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology , as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996). Therefore, for the 
period between April 1997 and November 1996, the veteran's 
PTSD must be rated under the criteria set forth at 38 C.F.R. 
§ 4.132, Diagnostic Code 9411:

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  
[70 percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such a fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
maintain or retain employment.  
[100 percent]  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Reports obtained from the Social Security Administration 
(SSA) reflecting private therapy between December 1995 and 
November 1996 show that the veteran was participating in one-
on-one therapy sessions almost every week, a couples therapy 
group with his wife, and in a Vietnam veterans support group, 
in addition to pharmacological treatment prescribed by his 
physician.  According to the treatment reports, the veteran 
reported extreme feelings of distress, depression, and 
suicidal thoughts during this period.  He was employed during 
this time, although it appears that his employer made some 
accommodations for his disability.  Other information 
contained in the VA treatment notes indicates that the 
veteran's employer was considering laying him off during this 
time, although this event did not occur and he maintained 
essentially full-time employment.

These findings appear more analogous to severe impairment 
under the terms of the older rating criteria.  The veteran's 
symptoms of distress, depression, and suicidal thoughts 
parallel the description of psychoneurotic symptoms of such 
severity and persistence that there is severe social and 
industrial impairment set forth for a 70 percent disability 
rating under 38 C.F.R. § 4.132 (1996).  A higher rating for 
this period of time would not be warranted as the veteran was 
not so impaired by PTSD that he was unable to retain his 
full-time employment.  Rather, the treatment notes and other 
evidence of record reflect psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment and severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, as contemplated for a 
70 percent disability rating.

The newer regulations which became effective November 7, 
1996, provide that PTSD, along with other anxiety disorders, 
is rated under a "General Rating Formula for Mental 
Disorders."  38 C.F.R. § 4.130, Diagnostic Code 9411:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  [100 percent]  

In addition, other related regulations must be considered.  
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Treatment records between November 1996 and March 1998 
reflect that the veteran continued with therapy sessions, 
anti-anxiety medication, and the Vietnam veterans' support 
group.  PTSD symptoms such as anger, distrust, a tendency to 
isolate, flashbacks, intrusive thoughts, nightmares and 
chronic depression are reflected in these records.  A 
positive relationship with his wife is reflected as well, 
although he had a tendency to isolate from everyone except 
his wife and the members of the veterans' support group.  At 
work, he experienced stress, and little job satisfaction.  

Toward the end of 1997, the veteran began experiencing more 
difficulty at work, as a boss who had been sympathetic and 
accommodating toward the veteran's PTSD was reassigned.  A 
September 1997 treatment note indicates that the veteran was 
attempting to pace himself at work by using annual and sick 
leave to cope with the frustrations and stresses.  A February 
1998 treatment note contains a description of an incident 
where the veteran felt "ambushed" by people in attendance 
at a board meeting and lost his temper, throwing papers at 
the people who had irritated him.  

The workplace problems escalated as reflected in a March 1998 
treatment note where the veteran stated he felt he could not 
go back because his anger was so severe he was afraid he 
would kill somebody.  He and his wife together consulted with 
the veteran's counselor, who advised that the veteran needed 
to leave his job.  The subsequent April 1998 treatment note 
indicates that the veteran had indeed resigned from his job.  

The report of an April 1998 VA examination, conducted 
pursuant to the veteran's claim for entitlement to service 
connection for PTSD contains descriptions of the veteran's 
recurrent and intrusive distressing recollections of his 
Vietnam stressors, his recurrent dreams and flashbacks of 
Vietnam.  The examiner noted the veteran's intense 
psychological distress and physiological reactivity upon 
exposure to external cues that resemble an aspect of a 
stressor event.  He noted that the veteran made efforts to 
avoid activities that arouse recollection of the trauma and 
that when he is exposed to such activities he experiences 
intense discomfort and ongoing distress.  Other symptoms 
included markedly diminished interest in significant 
activities, social isolation, detachment and estrangement 
from almost everybody except his wife.  The examiner 
concluded his discussion with the following comments:  

He [the veteran] clearly has a restricted 
range of affect and only in recent years, 
with the help of therapy, has he even 
been able to feel some loving feeling 
toward his wife and he has a clear sense 
of a foreshortened future.  He has 
difficulties falling and staying asleep.  
He is irritable and has outbursts of 
anger.  He has difficulty concentrating.  
He is hypervigilent and shows an 
exaggerated startle response.  I think 
this gentleman clearly meets the criteria 
for post-traumatic stress disorder, 
suffers from it greatly, and is clearly 
disabled by it.

The examiner rendered a diagnosis of PTSD, noting that the 
veteran's chronic stressors going back to the Vietnam War 
were extreme to catastrophic and that his stressors at the 
time of the examination were mild to moderate with the 
veteran losing his job and some financial stress.  However, 
the examiner commented that the veteran did not seem to be in 
any acute financial straits and that he had his wife to help 
support him.  The examiner noted his stable home environment 
was a strength and assigned a Global Assessment of 
Functioning (GAF) score of 45 to reflect his level of 
functioning at the time of the examination, with the veteran 
having "serious symptoms and serious impairment in both 
social and occupational functioning."

The report of a December 1999 rehabilitation evaluation and 
employability assessment conducted on behalf of SSA reflects 
a long list of disabling symptoms including difficulty 
concentrating, difficulty completing tasks in a timely 
fashion, anxiety and panic attacks, very poor short term 
memory, flashbacks/intrusive thoughts, insomnia, overwhelming 
feelings of anger and sorry, freezing-being unable to move, 
speak, or interact; withdrawal and isolation, and severe 
bouts of depression.  The psychologist who conducted the 
evaluation assigned a GAF score of 38, reflecting some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  She concluded her 
report with the following:

Based on my review of his records and my 
interview with him [the veteran], it is 
my professional opinion that he is not a 
viable rehabilitation candidate.  Based 
on the severe symptomatology and their 
impact upon him, he is not employable at 
any skill or exertional level.  He has 
decompensated at the work site on several 
occasions.  He is very isolative and is 
not involved in his community in any 
productive manner.  His wife has to 
assist him in completing paperwork as he 
has difficulty focusing.  This gentleman 
presents with a severe classic case of 
Post Traumatic Stress Disorder related to 
his military experience.  He is socially 
and occupationally impaired and unable to 
work.

In March 2001, the veteran's wife submitted a letter in 
support of his claim for a higher disability rating.  She 
stated that there are times when she feels more of a mother 
than a wife to the veteran; that he bathes and changes 
clothes at her insistence, and that sometimes, he does not 
follow through to complete these activities of daily life.  
She noted that the veteran can function best in their home 
with just the two of them and when she is successful at 
keeping his environmental stress at a minimum.  She provided 
several examples, such as the veteran being unable to 
tolerate having anyone except her cut his hair, and a time 
when the veteran ejected a contractor working on their home 
from their property and ordered him never to return; the work 
remained incomplete at the time she wrote the letter.  She 
explained that their social life as a couple is very 
restricted and that during recent holidays, the veteran sat 
alone in a separate room while the rest of the family 
visited.  She noted that the veteran becomes confused and 
angry around too many people and that "anger incapacitates 
him as he perseverates on the anger and is unable to 
refocus."

During the March 2001 hearing before the undersigned Board 
Member, the veteran testified about his isolation and his 
avoidance of social activities.  He explained that their home 
sits on 40 acres and that he can be alone there.  He 
explained that he continued to participate in his weekly 
veterans' support group, but that he did not go for regular 
therapy sessions anymore.  He continues to take medication 
for control of PTSD and depression symptoms, however.  He 
testified that he felt strongly that any change in his 
isolated lifestyle would be very dangerous for him, and made 
clear that he could not conceive of changing his way of life, 
to return to work, for example.

In reviewing the evidence of record, it appears as though the 
loss of his job and his ability to function in the workplace 
represents a delineating point in the veteran's recent 
medical history.  Although he had multiple coping strategies 
with apparent varying degrees of success, from the time when 
he applied for VA benefits until March 1998, he had managed 
to remain employed and to balance a full-time job with the 
rest of his life, including his home, wife, veterans' support 
group, and weekly therapy.  He experienced a increased 
decline in his ability to function in his job beginning some 
time around the summer and fall of 1997, and then had a 
period of decompensation, which led to his counselor's 
recommendation that he should leave the job.  As reflected in 
the record, he resigned in March 1998.  After his 
resignation, however, he apparently continued to be quite 
substantially impaired by PTSD symptomatology, to the point 
where his wife has to remind him of the necessary activities 
of daily living.  The evidence reflects that the veteran is 
almost totally isolated from society with total occupational 
impairment and near-total social impairment, despite a 
medication regimen and the support systems of his veterans' 
group and his wife.

Applying applicable regulatory criteria and following a 
thorough review of the record, including the veteran's own 
contentions, VA outpatient treatment reports, VA 
hospitalization reports, VA examination reports, and the 
medical evidence provided by the Social Security 
Administration, the Board finds that a 70 percent disability 
rating best reflects the veteran's level of disability 
resulting from PTSD from November 1996 to March 1998, as the 
evidence reflects that he suffered from occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
during this time.  Furthermore, the Board finds that a 
100 percent schedular disability rating best reflects the 
level of disability resulting from PTSD subsequent to March 
1998, the point at which he was unable to maintain 
employment.  The December 1999 opinion of the SSA 
psychologist and the March 2001 statement of the veteran's 
wife are particularly persuasive pieces of evidence showing 
that the veteran is incapable of holding a job and struggles 
to maintain the few ties to other people that he has.  

Thus, the Board concludes that the evidence supports a grant 
of a 100 percent schedular disability rating for PTSD 
effective April 1, 1998.  The preponderance of the evidence 
is against a grant in excess of 70 percent between December 
28, 1995 and November 6, 1996.  The preponderance of the 
evidence is also against a grant in excess of 70 percent from 
November 7, 1996 to March 31, 1998.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)], as those provisions impact upon the 
adjudication of the veteran's current claim.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its duty to assist the veteran 
in the development of all facts pertinent to his claim.  This 
is to say that the VA has made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the scheduling of VA 
examinations and providing him with a hearing on appeal.  
Under such circumstances, no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him mandated by the aforementioned legislation.


ORDER

A 100 percent disability rating for PTSD is granted, 
effective April 1, 1998, subject to the laws and regulations 
governing the award of monetary benefits.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

 

